DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3, 5, 10, 11, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) and in further view of Marman et al. (US Pub. No. 2012/0062732 A1).
Regarding claim 1, Murayama discloses, an information processing device comprising: a processor configured to: (See Kasin ¶81, “provided in software installed 
on a computer 104.” A computer will inherently include an processor.)
detect a head and caudal fin which are feature parts of a target fish detected from a captured image (See Kasin ¶82, “The biometric sensor 102 captures characteristic data and behavior data of an individual.  The characteristic data are images of an individual.”
Further see Kasin ¶83-84, “The characteristic data processing engine 106 processes the characteristic data of the individual to form biometric data identifying … biometric data identifying physical characteristics of the individual. …When the individual is a fish, the physical characteristics of the individual include, but not limited to, at least one of body shape, eye, snout, mouth, gilds and fin location.”)

	calculate a length between the head and the caudal fin of the target fish; (See Kasin ¶104 “With biometrics, rather than compare the entire image, biometric points are placed at key locations and measurements between all the points are taken.”
Further see Kasin ¶106,  “FIG. 4 shows the morphometric characteristics of a little tuna, Euthynnus alletteratus, as an example. In this example, length of different parts of a fish, such as but not limited to fork length (1), standard lengths (2), total 
length (3), … can be measured and used as morphometric characteristics.”)
	 Kasin discloses displaying the characteristic data which are known feature part locations of the fish, see ¶89, “processes and re-renders the characteristic data to be able to manually view the data, connected to a unique identification of an individual, and for a person to inspect findings as an image or film”, but he fails to explicitly disclose that the rendered characteristic data can be marks.
	However Butterworth discloses, and wherein the image is the captured image on which marks indicating the feature parts are superimposed and displayed (See Butterworth ¶45, “For example, FIG. 3 illustrates a situation in which the user has indicated a front of the fish at point 52 and the back of the fish at point 54.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying points on the head and fin of a fish as suggested by Butterworth to Kasin’s measuring of a fish using detected fish head 
	Kasin and Butterworth disclose the above limitations whereby a fish is tracked see Kasin ¶99, “If the computer demands a tracking sequence to be able to collect 
data, the fish is tracked using a motion detection algorithm, as an example, using a combination of two algorithms”, but they fail to disclose that a tracked object can have a bounding box around it. 
	However Marman discloses, and a frame surrounding the target fish are superimposed and displayed. (See Marman ¶45, “Also, a colored bounding box 380 may be generated and superimposed over the image of the person when video analytics 120 detect and track the person.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bounding box around a tracked object as suggested by Marman to Kasin and Butterworth’s tracked fish using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order so that a user can easily view which fish is being tracked.

Regarding claim 3, Kasin, Butterworth, and Marman disclose, the information processing device according to claim 1, wherein the processor detects the feature parts within a designated investigation range of the captured image.  (See Kasin ¶98, “The results of independent detection of the snout and tail using Haar detectors has been further improved using relationships between the detected snouts and tails, for instance 

Regarding claim 5, Kasin, Butterworth, and Marman disclose, the information processing device according to claim 1, wherein the processor further sets an investigation range where detection processing is executed by the detection means in the captured image. (See the rejection of claim 3 as it is equally applicable for claim 5 as well.)

Regarding claim 10, Kasin, Butterworth, and Marman disclose, a length measurement method comprising: by a processor, 
detecting a head and a caudal fin which are feature parts of a target fish detected from a captured image of fishes in water; calculating a length between the head and the caudal fin of the target fish; and outputting the image to a display device wherein the image is the captured image on which marks indicating the feature parts and a frame surrounding the target fish are superimposed and displayed. (See the rejection of claim 1 as it is equally applicable for claim 10 as well.)

Regarding claim 11, Kasin, Butterworth, and Marman disclose, a non-transitory program storage medium storing a computer program that causes a computer to execute: (See Kasin ¶52, “program instructions are stored on the non-transitory computer recordable-type medium.”)


Regarding claim 15, Kasin, Butterworth, and Marman disclose, the information processing device according to claim 1, wherein the frame is set in response to result of detecting the target fish from the captured image.  (See Marman ¶45, “Also, a colored bounding box 380 may be generated and superimposed over the image of the person when video analytics 120 detect and track the person.”)

Regarding claim 20, Kasin, Butterworth, and Marman disclose, the information processing device according to claim 1, wherein the processor further detects a dorsal fin and a ventral fin as the feature parts of the target fish.  (See Kasin ¶84, When the individual is a fish, the physical characteristics of the individual include, but not limited to, at least one of body shape, eye, snout, mouth, gilds and fin location.” 
Kasin additionally discloses making measurements using different type of fins, therefore the physical characteristics of a fish include ventral fin and anal fin. See Kasin ¶106, “In this example, length of different parts of a fish, such as but not limited to … distance of ventral fin (7), … distance of anal fin (9).”) 

Regarding claim 21, Kasin, Butterworth, and Marman disclose, the information processing device according to claim 20, wherein the processor further calculates a length between the dorsal fin and the ventral fin of the target fish. (See Kasin Fig. 4, where the measurement 12 is made between the dorsal fin and the anal/ventral fin.)

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) ) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) and in further view of Murayama et al. (US Pub. No. 2015/0062305 A1) 
Regarding claim 2, Kasin, Butterworth, and Marman disclose, the information processing device according to claim 1, but he fails to disclose the following limitations. 
However Murayama discloses, wherein the processor further specifies position coordinates representing positions of the detected feature parts in a coordinate space using display position information and interval information, (Se Murayama ¶65,  “calculates three-dimensional positions of the base points.”)
the display position information represents display positions where the detected feature parts are displayed in each of a plurality of captured images taken by capturing the target fish from mutually different positions, (See Murayama ¶69, “In step S11, the distance calculation unit 14 performs distance calculation by a stereo method from the two images that are obtained in step 10.  In the stereo method, images of almost the same areas are captured by two image-capturing units that are arranged substantially in parallel, the disparity between corresponding pixels in two obtained images is obtained, 
the interval information represents an interval between capturing positions where the plurality of captured images have been respectively captured, and wherein the processor calculates the length between the paired feature parts using the specified position coordinates of the feature parts. (See Murayama ¶71 “A distance value is calculated from the obtained disparity value by equation (1) based on the principle of triangulation.  Here, Z denotes a distance value, f denotes a focal length of the image-capturing units, b denotes a baseline length between the two image-capturing units, and d denotes the disparity value. [Equation 1]  Z = f ˣ b / d.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating the length using disparity as suggested by Murayama to Kasin, Butterworth and Marman’s measuring of a fish’s length using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to convert length in pixels into actual real length.

Regarding claim 8, Kasin, Butterworth, Marman, and Murayama disclose, the information processing device according to claim 2, wherein the processor specifies, using triangulation, the position coordinates representing positions of the feature parts in the coordinate space.  (See Murayama ¶71 “A distance value is calculated from the obtained disparity value by equation (1) based on the principle of triangulation.  Here, Z denotes a distance value, f denotes a focal length of the image-capturing units, b 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) in view of Murayama et al. (US Pub. No. 2015/0062305 A1) and in further view of Hattori (US Pub. No. 2013/0034296 A1).
Regarding claim 4, Kasin, Butterworth, Marman, and Murayama disclose, the information processing device according to claim 2, but he fails to disclose the following limitations.
However Hattori discloses, wherein the processor further determines, a position of the frame in the captured image for which the frame is not designated using information on a position of the investigation range in the captured image for which the frame is designated (See Hattori ¶32, “The setting unit 22 includes a parallax calculating unit 221, a parameter calculating unit 222, and a generating unit 223 as shown in FIG. 2, and extracts three-dimensional substances existing on the road as candidate areas.  As shown in dotted rectangles in FIG. 3, as the candidate area, the three-dimensional substances are extracted on one of the images or both of the left and right images.”)
and the interval information on the interval between the capturing positions of the captured images.  (See Hattori ¶34, “As shown in FIG. 6, the parallax calculating unit 221 searches and obtains a point x'=(x', y)T =(x+d, y) corresponding to an arbitrary point 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automatically selecting a candidate region in pairs of stereo images as suggested by Hattori to Kasin, Butterworth, Marman, and Murayama’s selection of investigation ranges in stereo images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Murayama is in order to compute the parallax between the images.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) and in further view of Mori et al. (US Pub. No. 2006/0115157 A1)
Regarding claim 6, Kasin, Butterworth, and Marman disclose, the information processing device according to claim 1, but he fails to disclose the following limitations. 
However Mori discloses, wherein the processor detects the feature parts from the captured image using a reference part image representing each sample image of the feature parts.  (See Mori ¶354, “The eye/mouth/nose position extraction section 6110 determines predetermined portions of a face, i.e., the positions of eyes, a mouth, and a nose (those in the input images) from the images (input images) input by the image input unit 6100.  As a method of determining the positions of the eyes and mouth, for example, the following method may be used.  Templates of the eyes, mouth, and nose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the template matching to detect object parts as suggested by Mori to Kasin, Butterworth, and Marman’s detection of object parts using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately detect the positions of object parts.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Murayama et al. (US Pub. No. 2015/0062305 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) in view of Mori et al. (US Pub. No. 2006/0115157 A1) and in further view of Takenaka et al. (US Pub. No. 2016/0050369 A1).
Regarding claim 7, Kasin, Butterworth, Marman, and Murayama disclose, the information processing device according to claim 2, but they fail to disclose the following limitations.
However Mori discloses, wherein the processor detects, as the feature parts, a part centered on one of both ends portion of a measurement portion to measure the length, and a part centered on the other of both ends portion of the measurement portion 
and wherein the processor calculates a length between centers of the paired feature parts.  (See Mori ¶476, “a horizontal distance 6730 between the right eye position and face position, a horizontal distance 6731 between the left eye position and face position, … are calculated, as shown in FIG. 49.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measuring distance between center position of anatomical parts as suggested by Mori to Kasin, Butterworth, Marman, and Murayama’s length measurement between fish parts using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately measure length between parts using the centrally located coordinate positions.
Kasin, Butterworth, Marman, Murayama, and Mori disclose the above limitations, but they fail to disclose that the template matching detects the center of the matching part using a center coordinate of the template.
However Takenaka discloses, and a part centered on the other of both ends portion of the measurement portion using reference part images … each of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the template matching using a center point of the template as suggested by Takenaka to Kasin, Butterworth, Marman, Murayama, and Mori’s template matching using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately determine the center coordinate of the matching object part.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) in view of Chamberlain et al. (US Pub. No. 2013/0223693 A1) and in further view of Lines et al. (“An automatic image-based system for estimating the mass of free-swimming fish”).
Regarding claim 16, Kasin, Butterworth, and Marman disclose, the information processing device according to claim 1, but they fail to disclose the following limitations. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of average fish length and weight of the fish as suggested by Chamberlain to Kasin, Butterworth, and Marman’s determination of a fish length using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide useful information about the fish to a user.
Kasin, Butterworth, Marman, and Chamberlain disclose measuring fish that are swimming but they fail to disclose that the fish are in a culture cage.
However Lines discloses, within a culture cage. (See the rejection of the end of claim 18 as it is equally applicable for the this limitation of claim 16 as well.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of average fish length and weight of the fish as suggested by Chamberlain to Kasin, Butterworth, and Marman’s determination of a fish length using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide useful information about the fish to a user.

Regarding claim 22, Kasin, Butterworth, and Marman disclose, the information processing device according to claim 1, but they fail to disclose the following limitations, 
However Chamberlain discloses, wherein the processor further estimates weight of the target fish using the length of the target fish. (See Chamberlain ¶49, “In addition, the fish volume determination module 218 may also be configured to estimate the average volume and weight for each species of fish in the fish catch by averaging the total length of the fish of a particular fish species, and determining a corresponding average fish volume and weight for the average total length.)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) and in further view of Torisawa et al. (“A digital stereo-video camera system for three-dimensional monitoring of free-swimming Pacific Bluefin tuna, Thunnus orientalis, cultured in a net cage”) 
Regarding claim 17, Kasin, Butterworth, Marman and Chamberlain disclose, he information processing device according to claim 1, where fish length is measured but they fail to disclose the calculating the distribution of the length of the fishes.
However Torisawa discloses, wherein the processor further calculates distribution of the length of the fishes. (See Torisawa, p. 110 Section 3.4, “Based on the mean values of sequential fork lengths of each tuna within the error ratio of <5%, relative frequency distributions of tuna fork lengths in both trials were obtained and shown in Figure 4.”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculation of distribution of length of fish as suggested by Torisawa to Kasin, Butterworth, Marman, and Chamberlain’s measurement of fish length using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is so that a fish farmer can use this information to better cultivate their fish population.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) and in further view of Lines et al. (“An automatic image-based system for estimating the mass of free-swimming fish”). 
Regarding claim 18, Kasin, Butterworth and Marman disclose, the information processing device according to claim 1, wherein the fishes swim (See Kasin ¶97, “To be able to collect biometric data from swimming fish, high-resolution 2D and 3D, gyro-stabilized cameras with a zoom function in combination with a motion detecting system that has the ability to lock on to an object/target (individual fish) are needed.”)
Kasin, Butterworth and Marman disclose measuring fish that are swimming but they fail to disclose that the fish are in a culture cage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measurement of fish in sea cages as suggested by Lines to Kasin, Butterworth, and Marman’s measurement of swimming fish using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to allow fish farmers to obtain data such as size and mass of their fish.

Regarding claim 19, Kasin, Butterworth and Marman disclose, the information processing device according to claim 1, wherein the captured image is an image captured by a stereo camera (See Kasin ¶20, “In some embodiments, the at least one biometric sensor comprises at least one of gyro stabilized 2D cameras and gyro stabilized 3D cameras.” Where a stereo camera is a type of a 3D cameras.)
Kasin, Butterworth and Marman disclose measuring fish that are swimming but they fail to disclose that the fish are in a culture cage.
However Lines discloses, in a culture cage in which the fishes swim.  (See the rejection of the end of claim 18 as it is equally applicable for this limitation as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.